Citation Nr: 1140475	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  08-34 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for schizophrenia, paranoid type.

2.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Rick Little, Agent


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Air Force from December 1978 to September 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2007 and February 2008 rating decisions by United States Department of Veterans Affairs (VA) Regional Offices (RO).  The October 2007 decision denied entitlement to an increased evaluation for paranoid schizophrenia, while the February 2008 decision denied entitlement to TDIU.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his appeals.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Veteran has reported that he receives supplemental income (SSI) benefits from the Social Security Administration (SSA).  These benefits are based, in part, on the disability of the person.  Records developed in connection with a claim for that benefit potentially include information relevant to VA's determination of the severity of the Veteran's disability and his employment status.  Efforts must be made to obtain such.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Veteran was most recently examined in April 2007.  VA treatment records include allegations and findings of persistent symptoms, but the Veteran's medications were being adjusted and he indicated there was some resulting variation in his disability.  Given the passage of over four years since the most recent examination and the indication of some variance in symptoms, an updated examination is required.

Further, in light of ongoing VA treatment, updated records from the VA medical center (VAMC) in Los Angeles should also be obtained.  The most recent records associated with the claims file are dated in February 2008.

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request a copy of the award granting SSI benefits to the Veteran as well as copies of all supporting documentation associated with that decision, in accordance with the provisions of 38 C.F.R. § 3.159(c).

2.  Obtain updated treatment records from VAMC West Los Angeles and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of February 2008 to the present.

3.  Schedule the Veteran for a VA mental disorders examination.  The examiner should describe in detail the signs and symptoms of the Veteran's service connected paranoid type schizophrenia and its impact on his daily functioning.  The impact of the disorder on the Veteran's occupational functioning (ability to obtain or retain any substantially gainful employment) must be specifically commented on.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If either of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


